Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding Claims 2-9, the limitation “A watch case” in Line 1 is unclear since it is uncertain if these watch cases are the same as the one recited in Claim 1 or different ones. For examination purposes, the Examiner will assume that they are the same.
Regarding Claim 10, the limitations “A watch middle”, “an essentially cylindrical housing” “a capsule”, “a watch mechanism”, “a bezel” are unclear since it is uncertain if these limitations are the same one as the ones recited in Claim 1 or a different ones. For examination purposes, the Examiner will assume that they are the same.
Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pilz (US Patent No. 8,899,826). With regard to Claim 1, Pilz discloses a watch case (1) comprising a capsule (8) receiving a watch mechanism (inside 8), arranged along a .
With regard to Claim 2, Pilz discloses the outer contour of the capsule comprising outer grooves (7) which receive the tabs, having a bottom (Fig. 2) sloping in the circumferential direction.
With regard to Claim 3, Pilz discloses the bezel having, on a contour (Fig. 2) of the bezel, marks (Fig. 2) which indicate assembling and blocking angular positions.
With regard to Claim 4, Pilz discloses the tabs having, from a circular contour of the bezel, an axial part, then a circumferential part (Fig. 2) provided to be inserted into a circular groove.
With regard to Claim 5, Pilz discloses the bezel comprising, on a back (Fig. 2) of the bezel, a circular contour which is integrated in a step (Fig. 2) provided around a rear face (Fig. 2) of the capsule.

With regard to Claim 7, Pilz discloses the bezel having raised shapes (Fig. 2) on a contour (Fig. 2) of the bezel.
With regard to Claim 8, Pilz discloses the middle comprising a shape (Fig. 2) for blocking the capsule in rotation.
With regard to Claim 9, Pilz discloses the shape for blocking the capsule in rotation being a radial slot receiving a tube surrounding an axis of an adjusting crown of the capsule.
With regard to Claim 10, Pilz discloses the watch middle configured to receive, in the essentially cylindrical housing open towards a back of the watch middle, the capsule containing the watch mechanism, and which is held in place by the bezel bearing against a back of the capsule, the bezel comprising the tabs arranged on an outer contour (Fig. 2) of the capsule wherein the watch middle comprises, in the cylindrical part of the housing, the at least one groove having a circular orientation (Fig. 2), provided for partly receiving the tabs, in a blocking position.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses watches, similar to Applicant’s claimed invention, having cases, watch middles and bezels.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833